Citation Nr: 0613648
Decision Date: 05/10/06	Archive Date: 09/01/06

Citation Nr: 0613648	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  02-19 962A	)	DATE MAY 10 2006
	)
	)


THE ISSUES

1.  Was the August 2000 Board of Veterans' Appeals decision 
clearly and unmistakably erroneous?

2.  Was the November 2002 Board of Veterans' Appeals decision 
clearly and unmistakably erroneous by failing to have all 
available evidence before it at the time of that 
determination?


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

N.T. Werner, Counsel




VACATUR

The veteran served on active duty from May 1964 to August 
1967.  

In December 2002 and January 2003 the veteran submitted 
motions alleging  that August 2000 and November 2002 Board 
decisions were clearly and unmistakably erroneous.  In July 
2004, the Board, in a decision assigned to the undersigned 
Veterans Law Judge, dismissed the motion pertaining to the 
August 2000 Board decision, and found that the November 2002 
Board decision was not clearly unmistakably erroneous. 

The undersigned, however, was precluded by regulation from 
entering the July 2004 decision, 38 C.F.R. § 20.1405(a) 
(2005), and the undersigned regrets failing to follow that 
regulation.  

Accordingly, in order to preserve the moving party's right to 
due process, this case will be reassigned to another Veterans 
Law Judge who will enter a new decision as if the July 2004 
decision had never been entered.  



                       
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This vacatur is not a final 
decision of the Board.  

Citation Nr: 0418089	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  02-19 962A	)	DATE
	)
	)


THE ISSUES

1.  Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error (CUE) in an August 2000 
decision.

2.  Whether the Board committed CUE in a November 2002 
decision by failing to have all of the evidence before it at 
the time of that determination.  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active duty from May 1964 to August 
1967.  

The case arises from December 2002 and January 2003 motions 
alleging  that the Board committed CUE in prior decisions in 
August 2000 and November 2002.  



FINDINGS OF FACT

1.  In December 2002 and January 2003 motions alleging CUE in 
an August 2000 Board decision, the moving party (the veteran) 
failed to specify which issue or issues in that decision was 
the subject of his CUE allegation.  

2.  There is no evidence that prior to a November 2002 Board 
decision, the RO removed from non-duplicate evidence from the 
claims folders, to include any non duplicative evidence 
pertinent to the issue addressing what evaluation was 
warranted for a left varicocele from April 18, 1980.  

3.  The November 2002 Board decision granting a 10 percent 
evaluation for a left varicocele effective from April 18, 
1980, was reasonably supported by evidence then of record and 
prevailing legal authority.


CONCLUSIONS OF LAW

1.  The motion alleging that an August 2000 Board decision 
was clearly and unmistakably erroneous is dismissed without 
prejudice to refiling.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400, 20.1404(a) (2003).  

2.  The November 2002 Board decision addressing the 
evaluation warranted for a left varicocele from April 18, 
1980, was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Consideration

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), the obligations of VA with respect to the 
duty to assist and the duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits are defined.  To implement the provisions of 
the law, VA promulgated regulations now codified, in 
pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003).  The determination of whether there was clear and 
unmistakable error (CUE) in a prior decision is, however, 
based upon the record and the law in effect at the time of 
the challenged decision.  Russell v. Principi, 3 Vet. App. 
310, 314 (1992).  Therefore, the duty to assist in 
evidentiary development and the duty to notify the claimant 
of any additional evidence necessary to complete the 
application are not applicable where a CUE is claimed in 
prior Board decisions.  Livesay v. Principi, 15 Vet. App. 
165, 178-9 (2001). 

CUE Allegations

By motions submitted in December 2002 and January 2003, the 
veteran contended that clear and unmistakable error (CUE) was 
committed by the Board in its August 2000 decision and remand 
requesting that the RO remove duplicate evidence from the 
claims folders, and in its November 2002 decision, based on 
allegations to the effect that the entire record was not 
before it at the time of that determination.  

Motions alleging CUE must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling.  38 C.F.R. 
§ 20.1404(b).

The regulations require that a motion for revision of a BVA 
decision based on CUE:

(1) be in writing,
(2) be signed by the moving party or the moving party's 
representative,
(3) include the name of the veteran and the name of the 
moving party, if
different,
(4) include the applicable VA file number,
(5) include the date of the BVA decision at issue, and
(6) include the specific issue or issues to which the 
motion relates, if the Board decision involved more 
than one issue.  

38 C.F.R. § 20.1404(a).  

Motions that fail to comply with the above filing 
requirements shall be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a).

The Board's decision on the motion will be in writing, and 
will include findings of fact, conclusions of law on all 
material questions of fact and law, the reasons or bases for 
the findings of fact and conclusions of law, and an order 
granting or denying the motion.  38 C.F.R. § 20.1405(g) 
(2003).  The Board's consideration of the motion must be 
based on the law that existed when the prior decision was 
made.  38 C.F.R. § 20.1403(b) (2003).  The benefit of the 
doubt provisions of 38 U.S.C.A. § 5107(b) are not applicable.  
38 C.F.R. § 20.1411(a) (2003).

There were two decisions issued by the Board in August 2000, 
but the veteran identified an August 10, 2000 decision both 
by docket number and date as a subject of his CUE motion.   
The veteran's motion alleging CUE in an August 10, 2000 
decision must, however, be dismissed without prejudice 
because the decision addressed three issues and the veteran 
failed to specify the specific issue or issues to which the 
motion relates.   The Board notes further that the veteran in 
fact noted the remand portion of that decision.  If the 
veteran did not intend to allege CUE in the August 2000 
decision (as opposed to the remand), it is harmless error 
that the Board herein dismisses the motion, since the motion 
is dismissed without prejudice to refiling.  

To the extent that the veteran's December 2002 motion alleges 
CUE in the Board's August 2000 remand regarding what 
evaluation is warranted for a left varicocele from April 18, 
1980, that is the same issue which was the subject of the 
November 2002 Board decision which the veteran alleges also 
contains CUE, that motion must also be dismissed without 
prejudice to refiling.  A Board remand is not a "decision."  
Hence, it may not be the basis of a CUE motion, and the 
motion must be dismissed without prejudice.  38 C.F.R. 
§ 20.1404(a).

The veteran's allegations of CUE in the November 2002 Board 
decision are that the correct facts, as they were known at 
the time, were not before the Board.  38 C.F.R. § 20.1403(a).   
Specifically, the veteran alleges that pertinent records may 
have been removed from the claims folder in the course of 
development by the RO pursuant to Board remand instructions.  
The veteran also alleges that there has been a conspiracy on 
the part of medical practitioners at the East Orange VA 
Medical Center (VAMC) and affiliated medical facilities from 
1972 to the present, to fraudulently fail to accurately 
diagnose, assess, and report the nature and severity of his 
disorders, including particularly his left varicocele.  

In his December 2002 motion, the veteran notes that the Board 
instructed the RO to remove duplicate documents from the 
claims folders.  From a review of the record, the Board finds 
no indication that the RO removed any non-duplicate documents 
from the claims folder.  Further, there is a presumption of 
regularity that applies to administrative procedures, to 
include procedures, requested by the Board in its August 2000 
remand, for the RO to remove duplicate documents from the 
claims folder.  (The undersigned notes that the request was 
based on the claims folders containing literally dozens of 
copies of the same piece of evidence.)  The Court has held 
that the law requires only that VA administrative procedures 
be carried out in their correct and usual way, and that the 
Board presumes the regularity of the administrative process 
"in the absence of clear evidence to the contrary." Ashley 
v. Derwinski, 2 Vet. App. 64-65 (1992).  An appellant's 
allegation of impropriety in the carrying-out of 
administrative duties, standing alone, is not the type of 
"clear evidence to the contrary" which is required to rebut 
the presumption of regularity which supports the official 
acts of public officers.  Id.  The presumption of regularity 
of the administrative process applies to the RO's handling of 
claims folders and the removal of duplicate documents, in the 
same manner as it would apply to the mailing of a Board 
decision.  Id.  The veteran has presented no evidence to 
rebut this presumption of regularity.

More importantly, the veteran has not presented any evidence 
to the effect that any pertinent, non-duplicate documents 
were missing or had been removed from the claims folder.  
Further, the veteran has not identified any specific evidence 
that was missing, or even if documents are missing, how any 
such missing evidence affected the outcome of the Board's 
November 2002 decision.  Accordingly, the Board concludes 
that there is no evidence supporting the allegation that the 
record before the Board in November 2002 was incomplete due 
to the RO's removal of duplicate documents from the claims 
folders.  Accordingly, the allegation of CUE in the November 
2002 Board decision must be denied.  38 C.F.R. § 20.1403(a).   

Similarly, regarding the bald faced allegation of CUE in the 
November 2002 Board decision on the basis that there was some 
conspiracy at the East Orange VAMC and affiliated medical 
facilities, the veteran has presented not a scintilla of 
evidence to support his allegations of collusive fraud on the 
part of medical professionals in reporting medical findings 
or diagnosing disability.  Because the veteran's allegations 
of collusive fraud on the part of medical professionals are 
wholly unsubstantiated in the record and have been presented 
with no supporting evidence, the motion alleging CUE in the 
November 2002 Board decision based on the correct facts not 
being before the Board at the time of that decision, based on 
the veteran's allegations of fraud against him by medical 
practitioners, must be denied.  38 C.F.R. § 20.1403(a).   
 
In reaching this decision the Board considered the veteran's 
arguments in the motions and in an April 2004 submission.  
The veteran should understand that it is insufficient to 
simply recite haec verba the words "clear and unmistakable 
error" as if the words alone were some magical incantation.  
As detailed above, a clear and unmistakable error is a very 
specific and rare kind of error, and here, there is no error 
of fact or law that compels a different conclusion than that 
reached in November 2002. 

The benefit sought on appeal is denied.


ORDER

The motion alleging CUE in the August 2000 Board decision is 
dismissed without prejudice to refiling.

The motion alleging CUE in the November 2002 Board decision 
is denied.  



                       
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



